DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered. Furthermore, this action is in response to the amendments office action is in response to amendments filed 26 October 2020 for application 15/485516, filed on 12 April 2017.  The rejections under 35 USC § 112(b) have been withdrawn in light of the amendments. Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 11-15, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faith et al. (US2015/0356416), hereinafter referred to as Faith.


computer-implemented method comprising:  2 collecting, at an expense tracking system, a training data set for training a machine- 3 learning model, the training data set including one or 4 more events that previously occurred, each travel event of the one or more travel events corresponding 5 to an expense incurred by a user and one or more event parameters that identify a characteristic of the travel event ([0051, 0055, 0108, 0131, 0153, 0171, Figure 5, Figure 6, Figure 12a] In certain embodiments, the learned knowledge 224 is based upon past observations and feedback from the presentation of prior cognitive insight streams and recommendations., The cognitive graph 226 may also have knowledge about the key attributes from various retail rating sites that travelers have used to describe the food and their experience at various venues in the airport over the past six months.,  In various embodiments, the repository of management metadata 461 is implemented to store user-specific metadata used by the management console 312 to manage accounts (e.g., billing information) and projects., As used herein, a travel-related cognitive graph broadly refers to a representation of travel-related knowledge, associated with individuals and groups over a period of time, to depict relationships between people, places, and things using words, ideas, audio and images., In various embodiments, the process 1208 component is implemented to generate various models, described in greater detail herein, which are stored in the repository of models 1228. The process 1208 component is likewise implemented in various embodiments to use the Sourced data to generate one or more cognitive graphs. Such as a travel related cognitive graph 1282, as described in greater detail herein., In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., wherein sourced data, including feedback data (Figure 5) as well as data from various public knowledge repositories (Figure 7), form the training data collected by a travel-related travel-related system which are used to develop/train (Figure 6), using machine learning, various models, such as travel-related cognitive graphs and cognitive personas (Figure 12a) such that that data include travel events such as traveler experiences (Food/Eating etc) but also in general any travel-related knowledge (which is thereby captured through a statistical analysis in the cognitive graphs) including knowledge associated with the cost of particular aspects/characteristics of travel (which may be used, for example, for trip planning), wherein the parameters/characteristics of the travel event may include at least a type of event (e.g., food), a characteristic of the event (e.g. a cost, location) but also may include user-related attributes (e.g., preferences, demographics), and wherein this system is an expense tracking system because it accounts for the cost of different elements of trips (for planning) and uses the billing-related metadata in drive the cognitive operations of the system.); 6 defining one or more evaluation metrics using the one or more event parameters, 7 each evaluation metric classifying the one or more travel events into an event type; ([0047, 0050, 0132, 0134, 0158], As used herein, temporal/spatial reasoning 214 broadly refers to reasoning based upon qualitative abstractions of temporal and spatial aspects of common sense knowledge… In various embodiments, various temporal/spatial reasoning 214 processes are implemented by the CILS118 to determine the context of queries, and associated data, which are in turn used to generate cognitive insights., As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222 and learned knowledge 224 received by the CILS 118. For example, ambient signals may allow the CILS 118 to understand that a user is currently using their mobile device, at location x', at time 'y', doing activity Z. …Further, they may be in terminal A1, but their next flight is out of C1, it is lunchtime, and they want to know the best place to eat. Given the available time the user has, their current location, restaurants that are proximate to their predicted route, and other factors such as food preferences, the CILS 118 can perform various cognitive operations and provide a recommendation for where the user can eat., As likewise used herein, a travel-related cognitive persona broadly refers to an archetype user model that represents a common set of travel-related attributes associated with a hypothesized group of users. In various embodiments, the common set of travel-related attributes may be described through the use of demographic, geographic, psychographic, behavioristic, travel-oriented, and other information. … Likewise, the geographic information may include the travel-related cognitive persona’s typical living and working locations (e.g., rural, semi-rural, Suburban, urban, etc.), characteristics associated with individual locations (e.g., parochial, cosmopolitan, population density, etc.), and possible travel destinations., Likewise, the travel-oriented information may include information related to various types of travel (e.g., budget, luxury, adventure, etc.), purpose of travel (e.g., business, pleasure, family vacation, etc.), and type of cuisine (e.g., fast food, gourmet, local, etc.), As an example, a user may have two associated travel-related cognitive personas, “business traveler and “vacation traveler,” which are respectively selected according to two sets of contextual information. In this example, the “business traveler travel-related cognitive persona may be selected according to a first set of contextual information associated with the user performing travel planning activities in their office during business hours, with the objective of finding the best price for a particular hotel in a predetermined city on a specified weekday.  Conversely, the “vacation traveler travel-related cognitive persona may be selected according to a second set of contextual information associated with the user performing cognitive travel planning activities in their home over a weekend, with the objective of finding a family-oriented resort with predetermined amenities in a particular geographic region for a specified range of dates. As a result, the travel-related composite cognitive insights generated as a result of combining the first travel-related cognitive persona with the first set of contextual information will likely be different than the travel-related composite cognitive insights generated as a result of combining the second travel related cognitive persona with the second set of contextual information., wherein various reasoning/deductive criteria are determined/defined for classifying the travel events into different types depending on the context information and travel attributes such that different traveler cognitive personas (each associated with  different types of travel events) are determined according to categorical or quantitative metrics applied to traveler and contextual, wherein, for example, criteria/rules associated make use of particular demographic categories (e.g., 25-34 year age group) and contextual information (current location, time of week when reservations are made) as well as according to travel objectives such as cost considerations (“best price” for business related travel) inferred/deduced from that contextual information to classify a given trip event into either a business or vacation type in which the travel attributes and parameters are used differently, and wherein the metrics used in this evaluation are the quantitative and categorical elements in the contextual information and knowledge repository information (e.g. demographics) used to differentiate the classification of the user into a particular travel persona.),  [0049, 0054, 0055, 0106, 0118, Figure 5, Figure 6, Figure 7, Figure 12a]  In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, and learned knowledge, which is then processed by the CILS 118 to generate one or more cognitive graphs 226., In certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling., For example, the cognitive graph 226 may know that a given airport is a place, and that there is a list of related places such as hotels, restaurants and departure gates. Furthermore, the cognitive graph 226 may know that people such as business travelers, families and college students use the airport to board flights from various carriers, eat at various restaurants, or shop at certain retail stores. The cognitive graph 226 may also have knowledge about the key attributes from various retail rating sites that travelers have used to describe the food and their experience at various venues in the airport over the past six months., In certain embodiments, the models include one or more statistical models., In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase. Likewise, feedback on decisions resulting from operations performed during the operate 510 phase, and feedback on results resulting from operations performed during the process and execute 512 phase, are also provided to the perceive 506 phase., wherein the cognitive learning system derives/learns various models (cognitive personas, cognitive graphs) from various data sources including a universal knowledge repository, curated data, and feedback data (which either individually or collectively are training data) and wherein various machine learning algorithms (clustering, collaborative knowledge modeling, statistical analysis) are used to form the models (cognitive graphs).) the execution of the one or more machine-learning algorithms generating a 11 plurality of nodes and one or more correlations between at least two nodes of the plurality of 12 nodes, and each node representing a value associated with a travel event of the one or more travel events and corresponding to a 13 weight;  [0055, 0140, 0141, 0147, Figures 8-11] The cognitive graph 226 may also have knowledge about the key attributes from various retail rating sites that travelers have used to describe the food and their experience at various venues in the airport over the past six months., To continue the example described in the descriptive text associated with FIG. 8, psychographic travel-related attributes TRA 918, TRA. 920, and TRA922 may respectively be associated with the Tex-Mex cuisine, tamales, and enchiladas. Likewise, travel-related attribute TRA 924 may be a travel-related attribute such as a venue, a location travel related attribute, or both as it is associated with travel-related attribute TRA, 816, which may also be a demographic travel related attribute, a psychographic travel-related attribute, or both. For example, TRA 924 may be related to a restaurant located in San Antonio, Texas that serves historical Tex-Mex cuisine, such as enchiladas. In various embodiments, the travel-related cognitive profile 902 may be defined by additional travel-related attributes than those shown in FIG. 9., FIG. 10 depicts a travel-related cognitive persona defined in accordance with an embodiment of the invention by a first set of nodes in a weighted cognitive graph. In this embodiment, a travel-related cognitive persona 1002 is defined by travel-related attributes TRA 804, TRA, 806, TRA 808, TRA, 810, TRAs 812, TRA 814, TRA, 816, which are respectively associated with a set of corresponding nodes in a travel-related weighted cognitive graph 1000. In various embodiments, an attribute weight (e.g., attribute weights AW 1032, AW 1034, AW 1036, AW 1038, AW 1040, AW 1042, AW 1044, AW 1046, and AW 1048), is used to represent a relevance value between two travel-related attributes. For example, a higher numeric value (e.g., 5.0) associated with an attribute weight may indicate a higher degree of relevance between two travel-related attributes, while a lower numeric value (e.g., 0.5) may indicate a lower degree of relevance., As used herein, a travel-related cognitive graph 1282 broadly refers to a representation of travel-related knowledge, associated with individuals and groups over a period of time, to depict relationships between people, places, and things using words, ideas, audio and images., wherein the cognitive learning system derives/learns various cognitive graph models (cognitive personas, cognitive graphs, cognitive profiles) which represent the learned historic relationship between different travel related attributes by assigning each attribute to a node and a weight to the edge between any two nodes corresponding to a strength of relevance of the association/correlation between the two attributes and wherein each node has a value (categorical or numeric) that characterizes any aspect of travel such as particular places (cities), activities (food), traveler characteristics (e.g., demographics), and travel interactions (e.g. ratings).) 14 detecting a first communication from a computing device operated by a particular user, the first 15 communication corresponding to a request to initiate a process 16 associated with a particular travel event, the first request being associated with an actual or anticipated 17 expense, and the communication being received at the expense tracking system; ([0064, 0108, 0170, 0171, 0181] In various embodiments, the management console 312 is implemented to manage accounts and projects, along with user-specific metadata that is used to drive processes and operations within the cognitive platform 310 for a predetermined project., In various embodiments, the repository of management metadata 461 is implemented to store user-specific metadata used by the management console 312 to manage accounts (e.g., billing information) and projects., As another example, a user queries a cognitive application 304 during business hours to locate an upscale restaurant located close their headquarters office while on business travel., As yet another example, a group of sales engineers travel extensively to conduct product demonstrations at a sales prospects location as part of their responsibilities. To continue the example, individual sales engineers may submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304 such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., user, and the device used by the user., As an example, a query related to upcoming activities that is received at 10:00 AM on a Saturday morning from a user's hotel while on vacation may return travel-related composite cognitive insights related to entertainment performances scheduled for the weekend that are close to the hotel., wherein the cognitive learning system receives a query from the user/traveler (first communication) that initiates the process of generating cognitive  insights for the user such that the object of the query and associated insights is travel-cost related (either anticipated or actual according to the information in the knowledge repository) and wherein the cognitive learning system that receives this is also configured to function as an expense tracking system because it is also configured to manage billing accounts for the travelers or projects (which drive processes and operations in the cognitive platform).) 18 in response to detecting the first communication, determining one or more 19 variables from the request, each variable of the one or more variables representing a 20 characteristic of the particular travel event; ([0171] As yet another example, a group of sales engineers travel extensively to conduct product demonstrations at a sales prospects location as part of their responsibilities. In this example, the product demonstrations and the group of sales engineers are collectively associated with a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252. To continue the example, individual sales engineers may submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304 such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through n 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through n 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., wherein the cognitive learning system extracts information (variables) from the query such as the location and nature of travel or travel event as well as the user or group identity (sales engineers) that performs the query to which is associated a set of user-specific cognitive personas.) 21 mapping the one or more variables to the plurality of nodes of the machine- 22 learning model; ([0172, 0175] In various embodiments, each travel-related cognitive session graph associated with a user and stored in a repository of cognitive session graphs 1 through in 1252 includes one or more direct or indirect user queries represented as nodes, and the time at which they were asked, which are in turn linked 1254 to nodes that appear in the travel related cognitive graph 1282. In certain embodiments, each individual travel-related cognitive session graph that is associated with the user and stored in a repository of cognitive session graphs 1 through in 1252 introduces edges that are not already present in the travel-related cognitive graph 1282. More specifically, each of the travel-related cognitive session graphs that is associated with the user and stored in a repository of cognitive session graphs 1 through in 1252 establishes various relationships that the travel-related cognitive graph 1282 does not already have., In various embodiments, individual travel-related cognitive profiles in the repository of profiles 1 through in 1274 are respectively stored as travel-related cognitive session graphs in the repository of cognitive session graphs 1252. In these embodiments, predetermined nodes within each of the individual travel-related cognitive profiles are linked 1254 to predetermined nodes within corresponding travel-related cognitive session graphs stored in the repository of cognitive session graphs 1 through 'n' 1254. In certain embodiments, individual nodes within each of the travel-related cognitive profiles are likewise linked 1254 to corresponding nodes within various travel-related cognitive personas stored in the repository of cognitive personas 1 through in 1272., For example, a user may be a young, upper middle class, urban-oriented person that typically enjoys eating at trendy restaurants that are in walking distance of where they are staying while on vacation. As a result, the user may be interested in knowing about new or popular restaurants that are in walking distance of the hotel they are staying at. In this example, the user's queries may result the assignment of predetermined insight agents to perform analysis of various Social media interactions to identify such restaurants that have received favorable reviews. To continue the example, the resulting travel-related composite insights may be provided as a ranked list of candidate restaurants that match the user's preferences., wherein the cognitive learning system maps the information/variables extracted from the query to particular nodes of the cognitive graphs/models and wherein this mapping is performed to the nodes of the traveler cognitive profiles and personas as well as to the nodes of the travel-related cognitive graphs to formulate the set of nodes of potential relevance to the query at hand.) 23 identifying, based at least in part on the mapping, one or more nodes for each of 24 the one or more variables, the one or more nodes being included in the plurality of nodes of the 25 machine-learning model, and the one or more correlations being used to identify the one or more 26 nodes; ([0142, 0172, 0173, Figure 12a] As shown in FIG. 10, the degree of relevance between the travel-related persona 1002 and travel-related attributes TRA 804 and TRA 810 is respectively indicated by attribute weights AW 1032 and AW 1038., In various embodiments, each travel-related cognitive session graph associated with a user and stored in a repository of cognitive session graphs 1 through in 1252 includes one or more direct or indirect user queries represented as nodes, and the time at which they were asked, which are in turn linked 1254 to nodes that appear in the travel related cognitive graph 1282. In certain embodiments, each individual travel-related cognitive session graph that is associated with the user and stored in a repository of cognitive session graphs 1 through in 1252 introduces edges that are not already present in the travel-related cognitive graph 1282., In these embodiments, predetermined nodes within each of the individual travel-related cognitive profiles are linked 1254 to predetermined nodes within corresponding travel-related cognitive session graphs stored in the repository of cognitive session graphs 1 through 'n' 1254. In certain embodiments, individual nodes within each of the travel-related cognitive profiles are likewise linked 1254 to corresponding nodes within various travel-related cognitive personas stored in the repository of cognitive personas 1 through in 1272., wherein the cognitive learning system identifies the set of pertinent nodes to be used for the formulation of a response to the query with the identification of the nodes determined from a process of identifying the connectivity of nodes across cognitive profiles, cognitive personas, and cognitive graphs according to the weighted relevance learned between each pair of nodes and wherein, as noted previously, this weighted association is an indication of the learned correlation/association between the attributes assigned to any two nodes.) generating, by inputting the one or more variables into the trained machine- learning model, an output predicting supporting information that identifies one or more first actions and one or more second actions, each of the one or more first actions and the one or more second actions having occurred in association with the particular travel event, and wherein the one or more first actions and the one or more second actions are of a different event type from the particular travel event ([0164, 0174, 0175, 0181] As an example, a user may have two associated travel-related cognitive profiles, “runner and “foodie.” which are respectively selected according to two sets of con textual information. In this example, the “runner travel related cognitive profile may be selected according to a first set of contextual information associated with the user being out of town on business travel and wanting to find a convenient place to run close to where they are staying. To continue this example, two travel-related composite cognitive insights may be generated and provided to the user in the form of a cognitive insight Summary 1248. The first may be suggesting a running trail the user has used before and liked, but needs directions to find again. The second may be suggesting a new running trail that is equally convenient, but wasn't available the last time the user was in town., In various embodiments, individual graph queries 1244 associated with a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through n 1252 are likewise provided to predetermined insight agents to perform various kinds of analyses. In certain embodiments, each insight agent performs a different kind of analysis. In various embodiments, different insight agents may perform the same, or similar, analyses. In certain embodiments, different agents performing the same or similar analyses may be competing between themselves., For example, a user may be a young, upper middle class, urban-oriented person that typically enjoys eating at trendy restaurants that are in walking distance of where they are staying while on vacation. As a result, the user may be interested in knowing about new or popular restaurants that are in walking distance of the hotel they are staying at. In this example, the user's queries may result the assignment of predetermined insight agents to perform analysis of various social media interactions to identify such restaurants that have received favorable reviews. To continue the example, the resulting travel-related composite insights may be provided as a ranked list of candidate restaurants that match the user's preferences., As an example, a query related to upcoming activities that is received at 10:00 AM on a Saturday morning from a user's hotel while on vacation may return travel-related composite cognitive insights related to entertainment performances scheduled for the weekend that are close to the hotel. Conversely, the same query received at the same time on a Monday morning from a user's hotel while on business travel may return travel-related composite cognitive insights related to business (e.g., sponsored receptions at an industry conference), scheduled during the work week. In various embodiments, the information contained in the insight streams 1264 is used to rank the travel-related composite cognitive insights provided in the cognitive insight Summary 1248., wherein the cognitive learning system uses the identified travel-related cognitive graph (or set of graphs across multiple cognitive personas) to generate an output in the form of a cognitive insight which recommends a variety of actions that the traveler may perform (e.g., restaurant, conference receptions, walking/jogging routs, etc) relative to/contextualized to a current action or state of the traveler (e.g., on vacation, on business, at a hotel, etc.) such that the insight is based upon the learned association between the two actions themselves or any of the actions and an attribute of the travel event (including characteristics/preferences of the traveler) as captured in the various cognitive graphs, wherein these actions/events are not the event of the travel itself (i.e. they are identified secondarily to the primary travel purpose according to the context or temporal window of opportunity), and wherein the cognitive learning system outputs supporting information that characterizes these actions such as in the form of a ranking of alternative actions/recommendations.) and 3829 transmitting a second communication to the computing device, the second 30 communication being responsive to the first communication and identifying the supporting information ([0046, 0057, 0094, 0121, Figure 13a]  Summarization 212, as used herein, broadly refers to processing a set of information, organizing and ranking it, and then generating a corresponding summary. As an example, a news article may be processed to identify its primary topic and associated observations, which are then extracted, ranked, and then presented to the user., In various embodiments, the cognitive insight stream 228 may include a stream of visualized insights. As used herein, visualized insights broadly refers to cognitive insights that are presented in a visual manner, such as a map, an infographic, images, and so forth., In various embodiments, the rank/recommend 432 component is implemented to perform ranking and recommendation operations to provide a user prioritized recommendations associated with a provided cognitive insight., In turn, the results of the bridging operations are provided to an insight 433 agent, which is implemented as described in greater detail herein to create a visual data story, highlighting user-specific insights, relationships and recommendations. The resulting visual data story is then provided to a destination 336 agent, which is implemented to publish cognitive insights to a consumer of cognitive insight data., wherein the destination agent of the cognitive learning system transmits cognitive insights to the user’s computing device and wherein this communication identifies the supporting information through the provision of ranking, a visual data story, summarization, map, infographic, and/or images.) 

In regards to claim 2, the rejection of claim 1 is incorporated and Faith further teaches  further comprising:  2 identifying a client variable from the request, the client variable being one of the 3 variables determined from the request; ([0159, 0185, Figure 13a] In various embodiments, the graph query 1244 results in the selection of a predetermined travel-related cognitive profile, described in greater detail herein, from a repository of cognitive profiles 1 through in 1274 according to identification information associated with a user. The method by which the identification information is determined is a matter of design choice., Direct and indirect user input data, as described in greater detail herein, is received in step 1308, followed by a determination being made in step 1310 whether or not the user is identified. As an example, the identity of the user may be determined from the direct and indirect user input data… received in step 1308. If it is determined in step 1310 that the user has been identified, then a determination is made in step 1312 whether a relevant travel-related cognitive profile exists for the user., wherein the query/request submitted by the user includes information/user variables that enable the system to identify the set of cognitive personas that are associated with that particular user and wherein the identification is determined either from direct or indirect user input data for which the client variable is the input data that leads to the identification.) 4 in response to identifying the client variable, accessing one or more rules 5 associated with the client variable; [0161, 0162, 0138, 0159] In various embodiments, a travel-related cognitive profile associated with a user may be either static or dynamic. As used herein, a static travel-related cognitive profile refers to a travel-related cognitive profile that contains identification information associated with a user that changes on an infrequent basis…. To continue the example, the user may likewise have a variety of financial account identifiers and various travel awards program identifiers which change infrequently., As likewise used herein, a dynamic travel-related cognitive profile refers to a travel-related cognitive profile that contains information associated with a user that changes on a dynamic basis., As used herein, a travel-related cognitive profile refers to an instance of a travel-related cognitive persona that references personal data associated with a predetermined user, such as a traveler. In various embodiments, the personal data may include the user's name, address, Social Security Number (SSN), age, gender, marital status, occupation, employer, income, education, skills, knowledge, interests, preferences, likes and dislikes, goals and plans, and so forth., In various embodiments, the graph query 1244 results in the selection of a predetermined travel-related cognitive profile, described in greater detail herein, from a repository of cognitive profiles 1 through n 1274 according to identification information associated with a user., wherein client-specific information is retrieved according to the identification of the user which includes rules in the form of user preferences as indicated in a user profile, in the form of the selection of that user profile from a plurality of profiles, or, alternatively, in the form of the specification that the profile information is either static (i.e., infrequently changing over time such as account information) or dynamic.) 6 restricting a set of nodes identified using the one or more correlations, the set of 7 nodes being restricted to a subset of nodes, the restriction being based on the one or more rules; ([0132, 0138, 0162, 0169] As likewise used herein, a travel-related cognitive persona broadly refers to an archetype user model that represents a common set of travel-related attributes associated with a hypothesized group of users. In various embodiments, the common set of travel-related attributes may be described through the use of demographic, geographic, psychographic, behavioristic, travel-oriented, and other information., As used herein, a travel-related cognitive profile refers to an instance of a travel-related cognitive persona that references personal data associated with a predetermined user, Such as a traveler. In various embodiments, the personal data may include the user's name, address, Social Security Number (SSN), age, gender, marital status, occupation, employer, income, education, skills, knowledge, interests, preferences, likes and dis likes, goals and plans, and so forth., In these embodiments, the user's interactions with the CILS, and the resulting travel-related composite cognitive insights that are generated, are used to update the dynamic travel-related cognitive profile on an ongoing basis to provide an up-to-date representation of the user in the context of the travel-related cognitive profile used to generate the travel related composite cognitive insights., To further the example, a user may typically choose a particular airline or chain of hotels when making travel arrangements. A record of each query regarding that airline or chain of hotels, or their selection, is iteratively stored in a predetermined travel-related cognitive session graph that is associated with the user and stored in a repository of cognitive session graphs 1 through in 1252. As a result, the preference of that airline or chain of hotels is ranked higher, and is presented in response to contextually-related queries, even when the preferred brand of airline or chain of hotels are not explicitly referenced by the user., wherein the rule for determining the client profile information or the client preference rules within that profile are used to restrict the pertinent nodes (in particular those that represent the recommendation) by virtue of leading to a different travel-related cognitive graph structure, including a restriction of options/nodes according to the preferences or according to any information contained within the cognitive profile, wherein this restriction of the subsets is also due to the user-specific context-specific cognitive persona that is also selected based on the client information, and wherein this selection is also dependent upon the static vs. dynamic form of the information with the latter being based on a rule for adaptively learning (iteratively) that information over time.)  8 retrieving a value for each node of the subset of nodes; ([0094, 0170, 0177, 0179]  In various embodiments, the rank/recommend 432 component is implemented to perform ranking and recommendation operations to provide a user prioritized recommendations associated with a provided cognitive insight., As another example, a user queries a cognitive application 304 during business hours to locate an upscale restaurant located close their headquarters office while on business travel. As a result, a first travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is associated with the user's query, which results in the provision of travel-related composite cognitive insights related to restaurants close to the user's headquarters office that are suitable for business meetings. To continue the example, the same user queries the same cognitive application 304 during the weekend to locate a family-friendly, casual restaurant located close to their hotel while on vacation travel. As a result, a second travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is associated with the user's query, which results in the provision of travel-related composite cognitive insights related to restaurants suitable for family meals. In these examples, the first and second travel-related cognitive session graphs are both associated with the same user, but for two different purposes, which results in the provision of two different sets of travel-related composite cognitive insights., To continue the preceding example, the user may have received a list of candidate restaurants that may be suitable venues. However, the user has a pet that they like to take with them wherever they go. As a result, the user provides feedback 1262 that he is looking for a restaurant that is pet-friendly. The provided feedback 1262 is in turn provided to the insight agents to identify candidate restaurants that are also pet-friendly. In this example, the feedback 1262 is stored in the appropriate travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 that is associated with the user and their original query., Accordingly, Subsequent insights provided by the insight agent related the first subject may be ranked lower, or not provided, within a cognitive insight summary 1248 provided to the user., wherein the subset of pertinent nodes include those associated with a set of recommendations output in the form of cognitive insights such that the value associated with each node is either the information content (categorical or numerical) associated with the travel-related attribute with that node or the ranked relevance or priority across the selected nodes and wherein these values may be determined/restricted across time according to user feedback.) and  9 transmitting the second communication to the computing device, the second 10 communication including the retrieved values. ([0094, 0170, 0177, 0179] In various embodiments, the rank/recommend 432 component is implemented to perform ranking and recommendation operations to provide a user prioritized recommendations associated with a provided cognitive insight., As another example, a user queries a cognitive application 304 during business hours to locate an upscale restaurant located close their headquarters office while on business travel. As a result, a first travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is associated with the user's query, which results in the provision of travel-related composite cognitive insights related to restaurants close to the user's headquarters office that are suitable for business meetings. To continue the example, the same user queries the same cognitive application 304 during the weekend to locate a family-friendly, casual restaurant located close to their hotel while on vacation travel. As a result, a second travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is associated with the user's query, which results in the provision of travel-related composite cognitive insights related to restaurants suitable for family meals. In these examples, the first and second travel-related cognitive session graphs are both associated with the same user, but for two different purposes, which results in the provision of two different sets of travel-related composite cognitive insights., To continue the preceding example, the user may have received a list of candidate restaurants that may be suitable venues. However, the user has a pet that they like to take with them wherever they go. As a result, the user provides feedback 1262 that he is looking for a restaurant that is pet-friendly. The provided feedback 1262 is in turn provided to the insight agents to identify candidate restaurants that are also pet-friendly. In this example, the feedback 1262 is stored in the appropriate travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 that is associated with the user and their original query., Accordingly, subsequent insights provided by the insight agent related the first subject may be ranked lower, or not provided, within a cognitive insight summary 1248 provided to the user., wherein the subset of pertinent nodes associated with a set of recommendations are output to the client device which receives node values that indicate the node information content (categorical or numerical) associated with the node travel-related attribute or values indicative of the ranked relevance or priority across the selected nodes (node-specific insights) and wherein these values may be determined across time according to user feedback with the values/ranking dynamically changing.) 
1 
In regards to claim 3, the rejection of claim 1 is incorporated and Faith further teaches wherein collecting the training data 2 set is continuously performed, such that when a new event has occurred, the new travel event is 3 included in the training data set.  ([0051, 0055, 0171, Figure 5, Figure 6, Figure 12a] In certain embodiments, the learned knowledge 224 is based upon past observations and feedback from the presentation of prior cognitive insight streams and recommendations., The cognitive graph 226 may also have knowledge about the key attributes from various retail rating sites that travelers have used to describe the food and their experience at various venues in the airport over the past six months.,  wherein the cognitive learning framework continuously collects  feedback information (training data) such that any event that occurs, such as during travel, is incorporated into the knowledge repository and used subsequently to modify the learned models (cognitive graphs).) 

In regards to claim 4, the rejection of claim 3 is incorporated and Faith further teaches  further comprising:  2 updating the machine-learning model when the new travel event is included in the training data 3 set, such that at least one weight that corresponds to a node of the plurality of nodes is updated.  ([0055, 0118, 0131, Figure 5, Figure 6, Figure 12a] The cognitive graph 226 may also have knowledge about the key attributes from various retail rating sites that travelers have used to describe the food and their experience at various venues in the airport over the past six months., In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase., As used herein, a travel-related cognitive graph broadly refers to a representation of travel-related knowledge, associated with individuals and groups over a period of time, to depict relationships between people, places, and things using words, ideas, audio and images., wherein the cognitive learning framework continuously modifies the learned cognitive graphs  based on the collection of feedback information (training data) such that the modification results in the modification/update of the structure of that graph (nodes and weights).) 

In regards to claim 5, the rejection of claim 1 is incorporated and Faith further teaches wherein the particular 2 event corresponds to a future travel event, and wherein the supporting information indicates which of the one or more first actions or the one or more second actions are recommended ([0164, 0174, 0181] To continue this example, two travel-related composite cognitive insights may be generated and provided to the user in the form of a cognitive insight Summary 1248. The first may be suggesting a running trail the user has used before and liked, but needs directions to find again. The second may be suggesting a new running trail that is equally convenient, but wasn't available the last time the user was in town., For example, a user may be a young, upper middle class, urban-oriented person that typically enjoys eating at trendy restaurants that are in walking distance of where they are staying while on vacation. As a result, the user may be interested in knowing about new or popular restaurants that are in walking distance of the hotel they are staying at. … To continue the example, the resulting travel-related composite insights may be provided as a ranked list of candidate restaurants that match the user's preferences., As an example, a query related to upcoming activities that is received at 10:00 AM on a Saturday morning from a user's hotel while on vacation may return travel-related composite cognitive insights related to entertainment performances scheduled for the weekend that are close to the hotel., wherein the cognitive learning system recommends multiple candidate actions (with supporting information that is descriptive of the recommendation or useful for the execution of that recommendation) that the user may perform in the future according to the user’s query, associated cognitive profile and persona, and the determined travel-related cognitive graph.) 

Claim 11 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Faith.

Claim 12/11 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Faith.

Claim 13/11 is also rejected because it is just a system implementation of the same subject matter of claim 3/1 which can be found in Faith.

Claim 14/13 is also rejected because it is just a system implementation of the same subject matter of claim 4/3 which can be found in Faith.

Claim 15/11 is also rejected because it is just a system implementation of the same subject matter of claim 5/1 which can be found in Faith.


In regards to claim 21, the rejection of claim 1 is incorporated and Faith further teaches  wherein the trained machine-learning model having been trained to detect co-occurrences, among events that have previously occurred, of two or more events having different characteristics and being of different event types, ([0131, 0140, Figures 8-11] FIG. 8 depicts a travel-related cognitive persona defined in accordance with an embodiment of the invention by a first set of nodes in a travel-related cognitive graph. As used herein, a travel-related cognitive graph broadly refers to a representation of travel-related knowledge, associated with individuals and groups over a period of time, to depict relationships between people, places, and things using words, ideas, audio and images., To continue the example described in the descriptive text associated with FIG. 8, psychographic travel-related attributes TRA 918, TRA. 920, and TRA922 may respectively be associated with the Tex-Mex cuisine, tamales, and enchiladas. Likewise, travel-related attribute TRA 924 may be a travel-related attribute such as a venue, a location travel related attribute, or both as it is associated with travel-related attribute TRA, 816, which may also be a demographic travel related attribute, a psychographic travel-related attribute, or both., wherein the nodes of the cognitive graphs (profile, persona, travel-related) are connected according to their association as determined from the accumulated knowledge (repositories for example including previous travel event information as previously indicated) such that the relationship that determines that association is a co-occurrence at least in turns of a determined relevance in which one node may infer another node and wherein a particular example of co-occurrence is the assignment of to one node a “tex-mex” travel attribute which is depicted as having a relationship to a particular venue or location that is assigned to another node to which it is connected and which is indicative of the occurrence of “tex-mex” food at that venue or location.) and wherein the trained machine-learning model having been further trained to detect one or more client preferences. ([0043, 0125] Collaborative filtering 206 may also refer to the process of making automatic predictions associated with predetermined interests of a user by collecting preferences or other information from many users., In certain embodiments, the knowledge elements within a universal knowledge repository may also include statements, assertions, beliefs, perceptions, preferences, sentiments, attitudes or opinions associated with a person or a group. As an example, user A may prefer the pizza served by a first restaurant, while user B may prefer the pizza served by a second restaurant. Furthermore, both user A and B are firmly of the opinion that the first and second restaurants respectively serve the very best pizza available., wherein the cognitive learning system determines/detects user preferences by various means (collaborative filtering, elements in the universal knowledge, and feedback) and uses those preferences in the construction of the cognitive graphs.)   


In regards to claim 22, the rejection of claim 1 is incorporated and Faith further teaches wherein the supporting information includes any one or more items from a group including a specific document, third-party data, a schedule, an identifier of a user, or a recommendation.   ([0046, 0057, 0094, 0121, 0180, 0181, Figure 13a]  Summarization 212, as used herein, broadly refers to processing a set of information, organizing and ranking it, and then generating a corresponding summary. As an example, a news article may be processed to identify its primary topic and associated observations, which are then extracted, ranked, and then presented to the user., In various embodiments, the cognitive insight stream 228 may include a stream of visualized insights. As used herein, visualized insights broadly refers to cognitive insights that are presented in a visual manner, such as a map, an infographic, images, and so forth., In various embodiments, the rank/recommend 432 component is implemented to perform ranking and recommendation operations to provide a user prioritized recommendations associated with a provided cognitive insight., In turn, the results of the bridging operations are provided to an insight 433 agent, which is implemented as described in greater detail herein to create a visual data story, highlighting user-specific insights, relationships and recommendations. The resulting visual data story is then provided to a destination 336 agent, which is implemented to publish cognitive insights to a consumer of cognitive insight data., In these and other embodiments, the insight streams 1264 may contain information related to the user of the cognitive application 304, the time and date of the provided travel-related composite cognitive insights and related feedback 1262, the location of the user, and the device used by the user., As an example, a query related to upcoming activities that is received at 10:00 AM on a Saturday morning from a user's hotel while on vacation may return travel-related composite cognitive insights related to entertainment performances scheduled for the weekend that are close to the hotel., wherein the destination agent of the cognitive learning system transmits cognitive insights to the user’s computing device and wherein this communication identifies the supporting information that includes recommendations, user identifying information (device, location of device), a specific document in the form of any outputted set of information (e.g., map, infographic, summarization), and a schedule of recommended events such as entertainment performances over an interval of time and wherein it is noted that claim only requires one of the items in the list of items.). 


Claim 23/11 is also rejected because it is just a system implementation of the same subject matter of claim 21/1 which can be found in Faith.

Claim 24/11 is also rejected because it is just a system implementation of the same subject matter of claim 22/1 which can be found in Faith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of Altman et al. (US2003/0120526), hereinafter referred to as Altman.

In regards to claim 9, the rejection of claim 1 is incorporated and Faith further teaches 2 detecting that a particular node of the one or more nodes is associated with a 3 predicted occurrence, the predicted occurrence corresponding to an event parameter exceeding a 4 defined threshold; ([0042] As likewise used herein, goal optimization 204 broadly refers to performing multi-criteria decision making operations to achieve a given goal or target objective. In various embodiments, one or more goal optimization 204 processes are implemented by the CILS118 to define predetermined goals, which in turn contribute to the generation of a cognitive insight. For example, goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time). In this example, it will be appreciated that certain goals may be in conflict with another. As a result, a cognitive insight provided by the CILS118 to a traveler may indicate that hotel accommodations by a beach may cost more than they care to spend., wherein the cognitive learning system provides a cognitive insight based on the travel related attributes/nodes in the travel cognitive graph according to the optimization of predefined goals such as travel cost criteria and user preferences (e.g., preferences which are indicative of how much the traveler is willing to spend) and wherein the satisfaction or non-satisfaction of this criterion is a threshold-based evaluation (for example, the anticipated cost vs. the cost goal preference) is detected by the cognitive learning system and used to generate recommendations.)   
However, Faith does not explicitly teach and  5 accessing a workflow associated with the predicted occurrence, the workflow 6 including an identification of one or more documents associated with the predicted occurrence, 7 the one or more documents identifying a procedure for obtaining a reimbursement associated with the predicted occurrence. Although Faith teaches, as previously noted, that the cognitive learning system may be driven by a management console that manages accounts and projects along with associated metadata, he does not teach the identification of workflow documents that may be associated with an anticipated travel event.
However, Altman, in the analogous art of policy-based travel expense management, teaches and 5 accessing a workflow associated with the predicted occurrence, the workflow 6 including an identification of one or more documents associated with the predicted occurrence, 7 the one or more documents identifying a procedure for obtaining a reimbursement associated with the predicted occurrence. ([0037, 0075, 0076, Figure 6, Figure 10] A manager can enter a customized policy for users, including preferred vendors and textual commentary. The present invention indicates to the person booking the ticket whether a given travel policy is a minor violation (e.g., one that can be ticketed but requires manager notification), or a major violation (e.g., one that cannot be ticketed until manager approval is Secured). The travel policy can also be based on external data Sources, Such as hotel per diem rates. A traveler or other user can view the policy during the booking process., FIG. 6 is a flowchart that illustrates a per diem policy enforcement feature process 600 in an embodiment of the present invention. This process 600 enforces a per diem policy when the user attempts to book (e.g., reserve or buy) an airline ticket, hotel room, or rental car. In Such an embodiment, process 600 illustrates a managing entity, Such as a manager, providing approval for an individual employee Subordinate., In 605, per-diem policies are loaded into the work flow management program 110. In 606, the workflow management program 110 determines whether an option chosen by the user fits within the per diem policies. If yes, the option fits within the per diem policies, the booking is finalized in 630. If no, the option does not fit within the per diem policies, the user is warned when they attempt to reserve or buy a plane ticket, hotel room, or car in 610. In 615, the user either chooses another option or proceeds with the out-of policy option. If the user chooses another option, process 600 returns to 606. If the user proceeds, process 600 proceeds to 620, where the user is required to enter a reason for the out-of-policy choice, and the user's manager is informed. In 625, it is determined if the user's manager approves the out-of-policy choice. If yes, the manager does approve, the booking is finalized by the workflow management program 110 in 630. If no, the manager does not approve, the reservation or Sale is canceled., wherein the user/traveler books a travel through an expense management system in which documentation associated with each travel event is indicative of whether that event satisfies cost constraint policies including specific indications of how to get approval of future (predicted) travel events when the cost is out-of-policy such as by notifying management or getting management approval.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Altman to make available/identify to a traveler a workflow that identifies documents that provide a reimbursement procedure for a future travel event. The modification would have been obvious because one of ordinary skill would have been motivated to implement a travel expense management system to efficiently and effectively optimize the process of arranging trips that conform to management policies to facilitate the reimbursement and auditing process associated with each event in that trip (Altman, [,0006-0010, 0031-0034]).

In regards to claim 10, the rejection of claim 1 is incorporated and Faith does not further teach wherein the particular travel 2 event is a work-related event that has previously occurred in association with an entity employing the particular user, at least one node of the one or more nodes 3 corresponds to a workflow for identifying one or more documents that identify a procedure for obtaining a reimbursement associated with the particular travel event and the reimbursement being provided by the entity.  Although Faith teaches that individual nodes in the travel cognitive graphs include nodes indicative of travel events (e.g., restaurants, etc) as well as criteria (e.g., cost constraints/preferences), he does not teach the determination of a workflow associated with those events that have documents that identify a reimbursement process. 
However, Altman, in the analogous art of policy-based travel expense management, teaches wherein the particular travel 2 event is a work-related event that has previously occurred in association with an entity employing the particular user, at least one node of the one or more nodes 3 corresponds to a workflow for identifying one or more documents that identify a procedure for obtaining a reimbursement associated with the particular travel event and the reimbursement being provided by the entity ([0043, 0044, 0061, 0065] Expenses can be flagged in several ways. The user can be blocked from submitting an expense report with the flagged expense, the expense report can require approval, the manager can be notified via email, or reports listing flagged expenses can be generated. Reports can also be generated to show which trips have been booked, but not submitted in the expense System., Expense reports that pass policy are paid without requiring approval and reports that fail policy require approval before payment. In addition, if a trip was a red fare (requiring manager approval), if the trip also violates expense policy, it can be marked as not requiring approval because it was already approved before the ticket was booked., Once the user completes the trip, they will review, add final expense items and submit the expense report for payment. The expense reporting system will evaluate the report against corporate expense policy, which may involve sending the expense report to the workflow System for payment approval. If and when released for payment, the expense reporting system will generate funds transfers to reimburse the employee's bank and credit cards. The payments transfers are then audited for changes in reimbursement patterns that may indicate an accidental or intentional overpayment. Once any audit alerts are cleared, the transfer is ready to be sent., wherein the user/traveler submits an expense statement after a work-related such that the expense management system determines/identifies a workflow (with associated policy-related information) that delineates procedures for company reimbursement according to different travel-related travel-event specific parameters (for example, the entry of expenses not previously approved, the process of management approval of out-of-policy expenses, and the satisfaction of auditing constraints).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Altman to identify reimbursement-related information/documentation applicable to company reimbursement procedures of employee travel expenses for particular travel events after the completion of the travel. The modification would have been obvious because one of ordinary skill would have been motivated to implement a travel expense management system to efficiently and effectively optimize the process of arranging and providing legitimate employee reimbursement for trips that conform to management policies to facilitate the reimbursement and auditing process associated with each event in that trip (Altman, [,0006-0010, 0031-0034]).

Claim 19/11 is also rejected because it is just a system implementation of the same subject matter of claim 9/1 which can be found in Faith and Altman.

Claim 20/11 is also rejected because it is just a system implementation of the same subject matter of claim 10/1 which can be found in Faith and Altman.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of Turner et al. (US2016/0162945), hereinafter referred to as Turner.

In regards to claim 6, the rejection of claim 1 is incorporated and Faith further teaches  further comprising:  2 detecting a third communication from an another computing device, wherein the third communication corresponds to another request to initiate another process associated 39PATENTAttorney Docket No.: 088325-1026437 (183200US)Client Reference No.: ORA 160773-US-NP4 with the particular travel event, wherein the third communication is received after the first 5 communication is received and before the particular travel event occurs;  (6 [0171] To continue the example, individual sales engineers may submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304. Such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., wherein a plurality of travelers participating in the same travel event query independently and at different times the cognitive learning system with each query initiating a separate process for generating cognitive insights relating to the travel costs before the occurrence of that travel event.) identifying that the first communication and the third communication each 7 correspond to the particular travel event; (6 [0171] To continue the example, individual sales engineers may Submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304. Such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location.,, wherein the multiple client communications are identified as being associated with the travel event by virtue of the association of the queries to a single cognitive graph as well as by virtue of the composite recommendation generated by the system (i.e., the system identifies the commonality of the travel event to lower the overall cost of the set of travelers).) 
However, Faith does not explicitly and  8 transmitting an alert message to the additional computing device, the alert 9 message including a notification that the user associated with the first communication is also 10 associated with the particular travel event.  Although Faith teaches that multiple users (each with a different computing device) may each submit queries to the cognitive learning system at different times so as to coordinate their collective actions in a common travel event, he does not teach that a notification is sent to any user that indicates that another user may be associated with that event.  
	However, Turner, in the analogous art of collaborative travel coordination, teaches and transmitting an alert message to the additional computing device, the alert message including a notification that the user associated with the first communication is also  associated with the particular travel event. ([0059, 0064, 0071, Figure 7, Figure 8, Figure 10] FIG. 7 is a diagram of an example for an adaptive advisory engine, according to some embodiments. Diagram 700 includes an adaptive advisory engine 722, which, in turn, includes an instance predictor 724 configured to predict one or more likely activities, meals, sets of companions, etc., and a data channelized or 726 configured to determine a preferential activity to which a traveler may be channelized via, for example, one or more Subsets of customized advisory data 740., In one example, travel data aggregator 721 may receive data indicative of other traveler data that indicates participation of other travelers in an activity in a geographic region, and further may form aggregated traveler data. Data channelizer 726 may generate a subset of customized advisory data 740 based on the aggregated traveler data. For example, consider that aggregated traveler indicates that a number of other travelers are participating in a fishing competition. As such, content (e.g., notifications of charter boat rentals, etc.) may be channelized or otherwise delivered electronically to the traveler as customized advisory data. But, in some cases, if too many people are participating in the fishing competition, data channelizer 726 may advise or otherwise predict a round of golf as an alternate activity to avoid the crowds that are fishing., If determined in the affirmative at 1004, then flow 1000 detects an activity at 1006 and identifies data representing a prediction pattern at 1008 that specifies a next activity, which may be contingent on the performance of a precedent activity. If determined in the affirmative at 1014, then flow 1000 receives data indicative of other traveler data specifying participation of other travelers in the next activity at 1016, and forms a prediction at 1018 based on aggregated traveler data. If determined in the affirmative at 1024, then flow 1000 receives data indicative of a presence of other mobile computing devices at 1026, and forms a prediction at 1028 based on companion identities associated with one or more of the other mobile computing devices. If determined in the affirmative at 1034, then flow 1000 contacts a change in the value of a locality-related characteristic at 1036, and forms a prediction at 1038 based on a modified locality related characteristic and/or a traveler attribute. At 1040, a next Subset of customized advisory data is generated, the customized advisory data configured to cause engagement in the next activity., wherein a notification/advisory message/alert is sent to each the device of each traveler in the set of travelers across which travel related recommendations are determined based on the collective/aggregated interests of the group such that this notification is implicitly indicative of the association of each of the other users with the event based on the commonality of the recommendation (i.e., recommendations derived from aggregated interests) but also explicitly indicative of the association of at least one other user with the event in the case in which there are too many other individuals (including the other user) already associated with that event.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Turner to send an alert in the form of a notification to users to indicate the association of other users in an event. The modification would have been obvious because one of ordinary skill would have been motivated to optimize the experiences of a set of users by providing notifications to other users to urge participation/channelization of those users in events of common interest such as when the users are participating in a common travel experience (Turner, [Abstract, 0003, 0004]).

In regards to claim 7, the rejection of claim 6 is incorporated and Faith further teaches further comprising:  2 transmitting a fourth communication to the additional computing device, the 3 … communication being responsive to the third communication. (6 [0171] To continue the example, individual sales engineers may submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304. Such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., wherein each of a plurality of travelers participating in the same travel event query independently and at different times the cognitive learning system with each query initiating a separate process for generating cognitive insights, the result of which is a cognitive insight which is communicated separately to the computing device of each traveler.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Turner for the same reasons as pointed out for claim 6.

In regards to claim 8, the rejection of claim 6 is incorporated and Faith further teaches wherein the user 2 associated with the first communication and a different user associated with the third 3 communication are each associated with the same entity.  (6 [0171] To continue the example, individual sales engineers may submit queries related to the scheduling product demonstrations at a particular sales prospects location to a cognitive application 304. Such as a travel booking application. In response, a predetermined travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used, along with the universal knowledge repository 880 and travel-related cognitive graph 1282, to generate individual or composite cognitive insights to provide travel booking information that will result in lowering the cost of travel to a given sales prospects location. In this example, the cognitive application 304 may be queried by the individual sales engineers at different times during some predetermined time interval, yet the same travel-related cognitive session graph stored in a repository of cognitive session graphs 1 through in 1252 is used to generate composite cognitive insights related to lowering the cost of their travel to a particular sales prospects location., wherein each of a plurality of travelers participating in the same travel event are sales engineers participating in a common product project and thereby part of a common entity that is executing that project that is characterized have having particular sale prospects.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faith to incorporate the teachings of Turner for the same reasons as pointed out for claim 6.

Claim 16/11 is also rejected because it is just a system implementation of the same subject matter of claim 6/1 which can be found in Faith and Turner.

Claim 17/16 is also rejected because it is just a system implementation of the same subject matter of claim 7/6 which can be found in Faith and Turner.

Claim 18/16 is also rejected because it is just a system implementation of the same subject matter of claim 8/6 which can be found in Faith and Turner

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122